Exhibit Final Transcript Conference Call Transcript SUP - Q2 2008 Superior Industries Earnings Conference Call Event Date/Time: Aug. 07. 2008 / 1:00PM ET CORPORATE PARTICIPANTS Steven Borick Superior Industries - Chairman, CEO, President Erika Turner Superior Industries – CFO Bud Fanelli Superior Industries International, Inc. – VP & Corporate Controller Steve Gamble Superior Industries International, Inc. – VP & Treasurer Gonzalo Vasquez Superior Industries International, Inc. – Director of Taxes CONFERENCE CALL PARTICIPANTS Joe Durham Credit Suisse - Analyst David Leiker Robert W Baird - Analyst Joe Amaturo Buckingham Research - Analyst Brandon Ferro KeyBanc Capital Markets - Analyst Jake Crandlemire Ramsey Asset Management - Analyst Adam Comora EnTrust Capital - Analyst PRESENTATION Operator Good day, and welcome to the Superior industries second quarter 2008 earnings teleconference. For opening remarks I would like to turn the call over to Steve Borick, President, CEO and Chairman. Please go ahead. Steven Borick - Superior Industries - Chairman, CEO, President Good afternoon on the East Coast and good morning on the West Coast. We are proud to release earnings this morning as most of you saw, having a $0.19 earnings in this environment, we feel very good about and I'm going to at this point turn the meeting over to our CFO, Erika Turner, and then of course we'll all be available for questions and answers after Erika's statements. Erika Turner - Superior Industries - CFO Thank you, Steven. Good morning, good afternoon, everybody. We're Steven and I are joined here with a group of our colleagues to help answer some of your questions at the end of the speaking portion. So I will, without further ado, begin. Any comments made in this webcast are subject to the Safe Harbor for foward-looking statements as defined by the Private Securities Litigation Reform Act of 1995.
